Title: To John Adams from James Asheton Bayard, Jr., 25 April 1802
From: Bayard, James Asheton, Jr.
To: Adams, John



Sir
Washington 25. April 1802.

I have been extremely flattered by the letter which you did me the honor to write me on the 10th. Inst. It is no virtue to be insensible to the praise of great & good men. I could not have received a more grateful reward for any labour than your approbation.
I beg the favor of being presented very respectfully to Mrs. Adams. and / have the honor to be / with sentiments of the highest consideration / your Obt. Sert.
J A. Bayard